Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 (and therefore claims 3-4) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 2, “said composite fiber is one or more of…” does not make sense because a composite by definition must be at least two types of fiber.  Did the applicant mean the combination of fiber and resin is the composite?  Please clarify.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(3) as being anticipated by Bryant (WO9508967A1).

 In regard to claim 1, Bryant discloses a prosthetic foot (fig 8) comprising: 
a hollow triangular lightweight top section 12 that is an integral part of a first leafspring 16 that originates from a top portion (near ankle) to the toe of said prosthetic foot (fig 3); 
and a second leaf spring 105 that originates from the heel to the toe of said prosthetic foot 105. (fig 8)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bryant (WO9508967A1) in view of Clausen (8685109B2).

In regard to claim 2, Bryant meets the claim limitations as discussed in the rejection of claim 1, and further teaches said first composite leafspring 16 and second campsite leafspring 105 further comprise a fiber in a resin matrix (page 9, 3rd paragraph: epoxy with fiber reinforcement)
However, Bryant does not teach the fiber is a composite fiber. 

Clausen teaches composite fiber in a resin matrix. (carbon fiber and/or glass fiber; Col 4, lines 55-65)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the composite fiber of Clausen in place of the fiber of Bryant because the composite of glass and carbon fibers provides greater flexibility and strength then either fiber on its own.  (Carbon is stronger with less flexibility and glass is more flexible with less strength)
In regard to claim 3, Bryant meets the claim limitations as discussed in the rejection of claim 2, but does not teach the fiber is a composite fiber.
Clausen further teaches said composite fiber is one of or a combination of carbon fiber, aramid fiber and glass fiber. (carbon fiber and/or glass fiber; Col 4, lines 55-65)
In regard to claim 4, Bryant meets the claim limitations as discussed in the rejection of claim 2, and further teaches said resin matrix is one of epoxy, vinyl ester, polyester or polyurethane.  (page 9, 3rd paragraph: epoxy, polyester, urethane)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206. The examiner can normally be reached M-F 3-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIE L BAHENA/Primary Examiner, Art Unit 3774